J-S29019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CHARLES JACOB BERGER

                            Appellant                 No. 1173 WDA 2015


                    Appeal from the PCRA Order July 8, 2015
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0000898-2008


BEFORE: BENDER, P.J.E., PANELLA, J., and FITZGERALD, J.*

JUDGMENT ORDER BY PANELLA, J.                      FILED OCTOBER 17, 2016

        The parties are well acquainted with the facts and procedural history of

this case. We need not restate them in detail here. It, however, is important

to note that the unprofessional conduct of Attorney James Eugene

DePasquale, Appellant’s privately retained counsel, needlessly delayed the

resolution of this case, requiring a remand for further action in the PCRA

court. See Commonwealth v. Berger, No. 1173 WDA 2015 (Pa. Super.,

filed June 27, 2016) (unpublished memorandum).

        On remand, the PCRA court conducted a hearing. Prior to that hearing,

Appellant sent a letter to the PCRA court indicating that he did not “wish to

further this appel[l]ate process.” Letter, dated July 17, 2016. At the hearing,

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S29019-16



Appellant participated via video link and the PCRA court placed him under

oath. Appellant stated that he had no objection to Attorney DePasquale

withdrawing as counsel. See N.T., Hearing, 7/26/16, at 5 (unpaginated).

And, importantly for our purposes here, he stated that he wanted to

withdraw his PCRA petition. See id. The PCRA court warned Appellant of the

ramifications of his decision explaining, “once you withdraw it, that ends it.

You can’t come back and take a second bite at this.” Id. Appellant

responded, “I understand that.” Id. The PCRA court asked Appellant why he

wanted to withdraw his PCRA petition and Appellant stated, “[b]ecause it has

no merit….” Id. The PCRA court asked Appellant if he was on any

medications and Appellant reassured the court that he was “fully aware of

what I’m saying.” Id. The PCRA court then entered orders permitting

Attorney DePasquale to withdraw as counsel and granting Appellant’s

request to withdraw his PCRA petition.

      The PCRA court remitted the record to our Court and this appeal is

now ready for disposition. Given Appellant’s withdrawal of his PCRA petition,

on the record in the court below, this appeal is now moot.

      Appeal dismissed as moot.




                                    -2-
J-S29019-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2016




                          -3-